Case 2:20-cr-20095-MAG-APP ECF No. 20 filed 04/17/20                  PageID.143      Page 1 of 14


                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION


UNITED STATES OF AMERICA,

               Plaintiff,
                                                     Case No. 20-cr-20095
v
                                                     HON. MARK A. GOLDSMITH
KENYODA HOLMES,

            Defendant.
_____________________________/

                          OPINION & ORDER
       DENYING DEFENDANT’S MOTION FOR PRETRIAL RELEASE (Dkt. 14)

       This matter is before the Court on Defendant Kenyoda Holmes’s motion for pretrial release

(Dkt. 14). Holmes contends that his release is warranted under 18 U.S.C. §§ 3142(g) and 3142(i),

given the health risks presented by his continued incarceration during the COVID-19 pandemic.

For the reasons that follow, the Court denies Holmes’s motion.1

                                       I. BACKGROUND

       A grand jury indicted Holmes on one count of escape from custody. Indictment (Dkt. 9).

The criminal complaint alleges that Holmes was serving a term of supervised release at a

residential reentry center (“RRC”) and that he was not allowed to leave the RRC without

permission. Compl. ¶¶ 4-5 (Dkt. 1). On November 6, 2019, Holmes was permitted to leave the

RRC to go to work. Id. ¶ 7. When the RRC attempted to verify Holmes’s arrival at work, his

employer reported that Holmes had taken the day off. Id. RRC staff immediately contacted

Holmes and ordered him to return to the RRC. Id. Holmes returned but subsequently left the RRC


1
  Because oral argument will not assist in the decisional process, the motions will be decided based
on the parties’ briefing. See E.D. Mich. Administrative Order 20-AO-024 (providing that motions
to review detention orders “will be decided on the papers submitted, unless the assigned judge
orders otherwise”).
Case 2:20-cr-20095-MAG-APP ECF No. 20 filed 04/17/20                   PageID.144       Page 2 of 14


with all of his belongings. Id. at ¶¶ 7-8. Holmes was thereafter located and arrested in Charleston,

West Virginia. Id. ¶ 9. The Government alleges that Holmes was arrested after the United States

Marshal Service arranged a purchase of a controlled substance from him. Gov’t Resp. at 9 (Dkt.

15).

       Holmes’s criminal history outlined in the pretrial services report (“PSR”) proffered by the

Government supplies vital context and background to the charged offense. In July 2011, Holmes

was sentenced by the Southern District of West Virginia to a term of imprisonment after being

convicted of felon in possession of a firearm and distribution of a controlled substance. PSR, Ex.

1 to Gov’t Resp., at 7 (Dkt. 15-1). The felon-in-possession charge stemmed from officers’

discovery of a handgun in Holmes’s waistband during a November 6, 2010 arrest on an unrelated

warrant, while the distribution charge arose from law enforcement’s controlled purchase of heroin

from Holmes in January 2011. Id. at 7-8. Holmes served a term of his sentence in custody and

was released on supervision on October 1, 2014. Id. at 7. On March 28, 2016, his supervised

release was transferred to the Eastern District of Michigan. Id.

       In May 2016, the Eastern District of Michigan issued a warrant for Holmes’s arrest in

connection with multiple violations of his supervised release. Id. Four of the violations involved

Holmes’s sale of heroin on four occasions in April 2016, to a confidential informant in Charleston,

West Virginia. Id. at 7-9. When a search of Holmes’s residence was executed on April 28, 2016,

law enforcement discovered drugs, a firearm, and drug paraphernalia. Id. at 9. Three additional

supervised release violations included leaving the Eastern District of Michigan for West Virginia

without permission in March 2016; associating with criminal offenders and known members of

the Seven Mile Bloods street gang; and failing to notify his probation officer of his police contacts.

In August 2016, Holmes admitted or was found to be in violation of seven conditions of his release

                                                  2
Case 2:20-cr-20095-MAG-APP ECF No. 20 filed 04/17/20                  PageID.145      Page 3 of 14


and was sentenced to twenty-four months’ incarceration for these violations. Judgment, United

States v. Holmes, Case No. 16-cr-20065 (Dkt. 9).

       Holmes served his sentence for the supervised release violations, as well as a consecutive

sentence imposed by the Southern District of West Virginia in connection with the April 2016

heroin sales. See PSR at 9. On April 25, 2018, Holmes was released on supervision to the RRC,

id., from which he absconded in November 2019.

       Holmes made his initial appearance in connection with the present escape charge on

February 7, 2020, and he consented to detention pending trial. See Consent Order of Detention

Pending Trial (Dkt. 7). However, he now seeks pretrial release.

                                         II. ANALYSIS

       Holmes contends that his pretrial release is warranted under 18 U.S.C. §§ 3142(g) and

3142(i) in light of the risks posed by the COVID-19 pandemic. The release or detention of a

federal defendant pending trial is governed by 18 U.S.C. § 3142. In general, “[t]he default position

of the law . . . is that a defendant should be released pending trial.” United States v. Stone, 608

F.3d 939, 945 (6th Cir. 2010). However, a defendant may be detained pending trial if a judge

“finds that no condition or combination of conditions will reasonably assure the appearance of the

person as required and the safety of any other person and the community[.]” 18 U.S.C. § 3142(e).

       In determining whether any condition or combination of conditions would reasonably

assure the appearance of the defendant and the safety of the community, the Court must evaluate

the available information concerning: (1) the nature and circumstances of the offense charged;

(2) the weight of the evidence against the defendant; (3) the history and characteristics of the

defendant; and (4) the nature and seriousness of the danger posed by the defendant’s release. 18

U.S.C. § 3142(g). The Government bears the burden of persuasion and must prove risk of flight

                                                 3
Case 2:20-cr-20095-MAG-APP ECF No. 20 filed 04/17/20                  PageID.146      Page 4 of 14


by a preponderance of the evidence, and danger to another person or the community by clear and

convincing evidence. United States v. Hinton, 113 F. App’x 76, 77-78 (6th Cir. 2004).

       Under 18 U.S.C. § 3142(i), a judicial officer may “permit the temporary release of the

person, in the custody of a United States marshal or another appropriate person, to the extent that

the judicial officer determines such release to be necessary for preparation of the person’s defense

or for another compelling reason.” Some courts have held that the COVID-19 pandemic presents

a compelling reason justifying pretrial release. See, e.g., United States v. Kennedy, No. 18-20315,

2020 WL 1493481, at *4 (E.D. Mich. Mar. 27, 2020).

       Applying the § 3142(g) factors below, however, the Court finds that the Government has

met its burden of proving that Holmes would present a risk of flight and a danger to the community

were he to be released. Further, Holmes has not established that COVID-19 presents a unique and

compelling risk to him personally that would justify his release under § 3142(i).

       A. Nature and Circumstances—18 U.S.C. § 3142(g)(1)

       Under 18 U.S.C. § 3142(g)(1), this Court is to consider the nature and circumstances of the

offense charged, including whether the offense involves a controlled substance, firearm, explosive,

or destructive device.

       In the present case, Holmes is alleged to have lied to RRC staff regarding his whereabouts

and to have subsequently absconded out of state to Charleston, West Virginia. He was arrested

after law enforcement allegedly arranged to purchase a controlled substance from him. And the

seriousness of Holmes’s conduct is further exacerbated by the fact that he was on supervised

release as a result of his conviction for distribution of heroin in April 2016. Indeed, Holmes is an

inveterate drug dealer, as demonstrated by his robust criminal history for controlled substance

offenses. See generally PSR. The Sixth Circuit “routinely affirms, on dangerousness grounds, the

                                                 4
Case 2:20-cr-20095-MAG-APP ECF No. 20 filed 04/17/20                  PageID.147      Page 5 of 14


pre-trial detention of run-of-the-mill drug dealers, even without any indication that the defendant

has engaged in violence.” Stone, 608 F.3d at 947 n.6. Thus, when considered in the context of

Holmes’s history, the offense charged is serious and weighs in favor of his detention.

       B. Weight of the Evidence—18 U.S.C. § 3142(g)(2)

       Title 18 U.S.C. § 3142(g)(2) instructs this Court to consider “the weight of the evidence

against the person.” This factor “goes to the weight of the evidence of dangerousness, not the

weight of the evidence of the defendant’s guilt.” Stone, 608 F.3d at 948; see also United States v.

Hazime, 762 F.2d 34, 37 (6th Cir. 1985) (weight-of-evidence factor “deals with the factors to be

considered in determining whether there are conditions which will assure the appearance of the

accused and safety of the community”).

       Here, the weight of the evidence of Holmes’s dangerousness and risk of non-appearance is

strong. Holmes has an extensive criminal record that is replete with probation and supervised

release violations and failures to appear. Holmes’s criminal history since 2011 is summarized

above. But Holmes has had contact with the criminal justice system in some capacity every year

since 2007, when he pleaded guilty to attempted delivery of a controlled substance. PSR at 4. In

2008, Holmes pleaded guilty to attempted carrying of a concealed weapon stemming from officers’

investigation of a tip that narcotic sales and gunshots were occurring at Holmes’s residence. Id. at

5. In 2009, Holmes was charged with possession of drugs or possession with intent to distribute

controlled substances no fewer than three times. PSR at 5-6. And in 2010, he was charged with

carrying a dangerous weapon twice. Id. at 6-7.

       In total, Holmes has collected three convictions for delivery or distribution of a controlled

substance, one conviction for felon in possession of a firearm, and one conviction of attempted

carrying of a concealed weapon. Additionally, Holmes has violated probation or supervised

                                                 5
Case 2:20-cr-20095-MAG-APP ECF No. 20 filed 04/17/20                  PageID.148        Page 6 of 14


release nine times, has failed to appear in court twice, and has been rearrested while on bond once.

When Holmes was arrested following his escape from the RRC, he had collected three bench

warrants for failure to appear on traffic offenses. Addendum to PSR, Ex. 2 to Gov’t Resp., at 2

(Dkt. 15-2).

       The weight of the evidence demonstrates that Holmes would present a danger to the

community if released, given his significant history of gun- and drug-related charges.

Additionally, Holmes allegedly returned to selling drugs shortly after absconding from the RRC

in 2019. The weight of the evidence also demonstrates that Holmes presents a risk of flight, given

his repeated disregard for the terms of his probation and supervised release and his poor record for

appearing at court proceedings. Accordingly, this factor strongly favors detention.

       C. History and Characteristics—18 U.S.C. § 3142(g)(3)

       Under this factor, this Court must consider the following:

               [T]he history and characteristics of the person, including—

                       (A) the person’s character, physical and mental condition,
                       family ties, employment, financial resources, length of
                       residence in the community, community ties, past conduct,
                       history relating to drug or alcohol abuse, criminal history,
                       and record concerning appearance at court proceedings; and

                       (B) whether, at the time of the current offense or arrest, the
                       person was on probation, on parole, or on other release
                       pending trial, sentencing, appeal, or completion of sentence
                       for an offense under Federal, State, or local law . . . .

18 U.S.C. § 3142(g)(3).

       As described above, Holmes has an extensive criminal history with numerous instances of

probation and supervised release violations, which weighs in favor of his continued detention.

Additional personal factors also favor detention. First, Holmes has a history of substance abuse,

reporting that he has abused alcohol and a variety of drugs. PSR at 3. Although Holmes completed
                                                  6
Case 2:20-cr-20095-MAG-APP ECF No. 20 filed 04/17/20                  PageID.149       Page 7 of 14


a ninety-day substance abuse counseling program in 2007 as a condition of his juvenile probation,

he nevertheless reported significant substance abuse following completion of that program. Id. at

3-4. Holmes completed another drug education program in 2012, but in 2014 reported he had no

interest in participating in the residential drug treatment program offered by the Bureau of Prisons.

Id. at 4. Holmes’s substance abuse—especially coupled with his history of controlled substance

distribution—would likely cloud his already poor judgment, thereby increasing his dangerousness

and risk of flight.

        Second, Holmes has significant ties to Charleston, West Virginia, rendering him a

significant flight risk. Two of Holmes’s children reside in Charleston, and he reports that he

frequently travels to Charleston to visit them. Id. at 2. Additionally, many of Holmes’s convictions

stem from offenses committed in Charleston, including his 2011 convictions for felon in

possession and distribution of heroin, and his 2017 conviction for distribution of heroin. Id. at 7,

9. Holmes also violated the terms of his supervised release in 2016 by leaving the Eastern District

of Michigan without permission to travel to Charleston. Judgment, United States v. Holmes, Case

No. 16-cr-20065 (Dkt. 9). After absconding from the RRC, Holmes once again travelled to

Charleston. Compl. ¶ 9. Holmes’s connections to and proclivity to travel to Charleston render

him a significant flight risk. Accordingly, Holmes’s history and characteristics favor his detention.

        D. Danger to Community—18 U.S.C. § 3142(g)(4)

        Under the pertinent part of 18 U.S.C. § 3142(g)(4), this Court must consider “the nature

and seriousness of the danger to any person or the community that would be posed by the person’s

release.”

        Here, the evidence demonstrates that Holmes has no regard for the conditions of his

probation or supervised release. Holmes has engaged in criminal behavior, including selling

                                                 7
Case 2:20-cr-20095-MAG-APP ECF No. 20 filed 04/17/20                 PageID.150      Page 8 of 14


controlled substances, even while on supervised release. “To be sure, drug trafficking is a serious

offense that, in itself, poses a danger to the community.” Stone, 608 F.3d at 947 n.6; see also

United States v. Leon, 766 F. 2d 77, 81 (2d Cir. 1985) (“the harm to society caused by narcotics

trafficking is encompassed within Congress’s definition of ‘danger’”)). Further, Holmes has a

history of leaving the judicial district without permission, as well as a history of nonappearance.

As with the other § 3142(g) factors, this factor weighs in favor of Holmes’s detention.

       E. COVID-19

       Holmes contends that pretrial release is warranted in light of the health risks posed by

continued incarceration during the COVID-19 pandemic.             The Court is mindful of the

exceptionally grave and unprecedented nature of COVID-19, which has continued to spread

exponentially throughout the State of Michigan. And as acknowledged by the Centers for Disease

Control and Prevention (“CDC”), incarcerated individuals face an even greater risk of

transmission, given the conditions frequently present in correctional and detention facilities. See

Kennedy, 2020 WL 1493481, at *2. These conditions include, among other things, the highly

congregational environment, the limited ability of incarcerated persons to exercise effective

disease prevention measures (e.g., social distancing and frequent handwashing), and potentially

limited onsite healthcare services. Id. Indeed, Holmes expresses his deep concerns with such

conditions in his briefing. See Pl. Mot. at 7-9; Pl. Supp. Br. at 3-6 (Dkt. 19). Prisons and courts

have responded to the dangers presented by COVID-19 by attempting to reduce the number of

incarcerated persons housed within a given detention facility, as appropriate. See Kennedy, 2020

WL 1493481, at *2; see also Jails in Saginaw and Bay Counties See Drop in Inmate Population

Amid Coronavirus, Ex. A to Def. Supp. Filing (Dkt. 16); Michigan Courts News Release, Ex. C

to Def. Supp. Filing (Dkt. 16-2).

                                                8
Case 2:20-cr-20095-MAG-APP ECF No. 20 filed 04/17/20                   PageID.151       Page 9 of 14


       While the generalized risks of COVID-19 cannot be disputed, courts evaluating whether

pretrial release is necessary must evaluate the particularized risks posed to an individual defendant.

United States v. Lee, No. 19-20112, 2020 WL 1540207, at *3 (E.D. Mich. Mar. 30, 2020). Some

courts evaluating the impact of COVID-19 on the pretrial release calculus under 18 U.S.C.

§ 3142(i) have considered the following four factors:

       (1) the original grounds for the defendant’s pretrial detention, (2) the specificity of
       the defendant’s stated COVID-19 concerns, (3) the extent to which the proposed
       release plan is tailored to mitigate or exacerbate other COVID-19 risks to the
       defendant, and (4) the likelihood that the defendant’s proposed release would
       increase COVID-19 risks to others.

United States v. Clark, No. 19-40068, 2020 WL 1446895, at *3 (D. Kan. Mar. 25, 2020).

       First, as discussed above, the § 3142(g) factors overwhelmingly demonstrate that Holmes

presents a danger to the community and a risk of flight, and that no condition or combination of

conditions could reasonably assure the safety the community and his appearance in court. This

factor weighs decidedly in favor of Holmes’s continued detention.

       Second, Holmes’s concerns are generalized and speculative. Holmes, who is twenty-nine

years old, claims that he has experienced headaches but has identified no personal health condition

rendering him at greater risk of either contracting COVID-19 or developing severe complications

from the virus. See Def. Mot. at 9; see also United States v. Dodd, No. 20-0016, 2020 WL

1547419, at *3 (D. Minn. Apr. 1, 2020) (denying release on the grounds that the defendant had not

offered evidence of a personal health condition). Accordingly, Holmes “has not shown how the

dynamics of the current COVID-19 situation relate to him particularly in a way that could not be

said of all detainees . . . .” Id.; see also United States v. Munguia, No. 3:19-cr-191-B, 2020 WL

1471741, at *4 (N.D. Tex. Mar. 26, 2020) (“Defendant’s argument applies equally to every

detainee in detention; however, the Court cannot release every detainee at risk of contracting

                                                  9
Case 2:20-cr-20095-MAG-APP ECF No. 20 filed 04/17/20                PageID.152      Page 10 of 14


 COVID-19 because the Court would then be obligated to release every detainee.”).

        Nor has Holmes demonstrated that he has been exposed to the virus as a result of his

 incarceration. To the contrary, the Government responds that Lieutenant David Kerns of the

 Saginaw County Sheriff’s Office reports that no prisoners currently incarcerated at the Saginaw

 County Jail (“Saginaw”), where Holmes is detained, have been diagnosed with COVID-19 as of

 April 13, 2020. Gov’t Resp. at 14-16 (Dkt. 15); Gov’t Supp. Br. at 2 (Dkt. 18).2 Holmes is

 sheltering in place in Saginaw’s South Dorm along with fifteen other federal detainees, and has

 had no contact with individuals in custody in other areas of the facility. Gov’t Resp. at 15-16.

 While Holmes asserts that the detainees in the South Dorm have exhibited symptoms indicative of

 COVID-19 such as coughing or fever, Def. Mot. at 10, Saginaw’s medical director reports that

 there have been no complaints regarding COVID-19 symptoms from the detainees housed in the

 South Dorm, Gov’t Resp. at 16.

        Saginaw is currently in the process of moving detainees to its newly constructed facility.

 See Saginaw County Sheriff’s Department Shuttles Inmates Into New Jail, available at

 https://www.abc12.com/content/news/Saginaw-County-Sheriffs-Department--shuttles-inmates-

 into-new-jail-569548211.html (last visited April 16, 2020). At the new facility, federal inmates

 will likewise be completely segregated from the general population and will not eat meals or

 engage in recreation with other inmates outside their pod. Gov’t Supp. Br. at 5. The pod housing


 2
   Saginaw reports that on March 19, 2020, one inmate at the facility was hospitalized after
 developing a fever. Gov’t Resp. at 16 n.1. His COVID-19 test was ultimately determined to be
 positive, but he recovered from all symptoms. Id.; Gov’t Supp. Br. at 2. After his release from
 the hospital, he was not returned to Saginaw. Gov’t Resp. at 16 n.1. He had no contact with any
 federal inmate in the South Dorm, and all other inmates in his dorm were quarantined for sixteen
 days. Id.; Gov’t Supp. Br. at 3. His isolation cell was sanitized by an outside company. Gov’t
 Resp. at 16 n.1. One other state inmate is awaiting the results of a COVID-19 test. Id. He is
 not housed in South Dorm, is not a federal detainee, and has not been in any proximity to Holmes.
 Id.
                                                 10
Case 2:20-cr-20095-MAG-APP ECF No. 20 filed 04/17/20                    PageID.153       Page 11 of 14


 the sixteen federal inmates is separated into two levels, with two inmates sharing one cell. Id. at

 5. The two levels are to rotate mealtimes and recreation time in order to reduce contact amongst

 the detainees within the same pod. Id. at 5-6. Additionally, the new facility is larger and, therefore,

 allows for more separation between inmates. Id. at 5.

        Further, Saginaw has implemented a variety of precautions—both at its current and new

 facilities—in an effort to reduce the risk of COVID-19 transmission within the jail. Gov’t Resp.

 at 17-18; Gov’t Supp. Br. at 4-5. All new inmates are being screened for fever and other COVID-

 19 symptoms before entering the jail. Gov’t Resp. at 17. If an inmate exhibits any positive

 symptoms, that individual would be transported directly to a local hospital for medical clearance.

 Id. Once medically cleared, that person would be admitted to the jail but would be quarantined

 for fourteen days. Id. Further, Saginaw has acquired rapid COVID-19 tests, enabling it to test for

 the virus expeditiously. Gov’t Supp. Br. at 3. If any inmate were to test positive for the virus or

 exhibit any signs of illness, Saginaw asserts that person would be immediately quarantined. Id.

 Further, Saginaw would request that any inmate who tests positive be released on bond. Id.

        Saginaw’s old facility has been undergoing a heavy cleaning regimen, and detainees at both

 the old and new facilities are being provided with cleaning supplies such as disinfectant for use

 inside their cells. Gov’t Resp. at 17; Gov’t Supp. Br. at 3. Staff members are screened daily with

 a questionnaire and temperature check and have been directed not to enter the facility if they feel

 sick. Gov’t Resp. at 17; Gov’t Supp. Br. at 4. Additionally, staff members are working staggered

 shift rotations such that they work seven consecutive days, followed by fourteen days off to

 monitor for development of any symptoms. Gov’t Supp. Br. at 4. Saginaw has ceased all visitation

 from family members and attorneys. Gov’t Resp. at 17. Finally, all social programming for

 detainees has been suspended. Id. Such measures are consistent with those recommended by the

                                                   11
Case 2:20-cr-20095-MAG-APP ECF No. 20 filed 04/17/20                 PageID.154      Page 12 of 14


 CDC. See Kennedy, 2020 WL 1493481, at *2. This Court has not discovered any press coverage

 contradicting the Government’s representations regarding the conditions and precautions being

 implemented at Saginaw.3 This factor, therefore, also weighs in favor of continued detention.

        Third, Holmes has not explained how his release would minimize his risk of contracting

 COVID-19. Although Holmes proposes home confinement and electronic monitoring, with his

 mother and brother to serve as custodians, he does not explain who else will reside at or frequent

 the home, or identify any COVID-19 precautions being implemented there. See United States v.

 Smoot, No. 2:19-CR-20, 2020 WL 1501810, at *3 (S.D. Ohio Mar. 30, 2020). In contrast, the

 record demonstrates that access to Saginaw is limited and strictly enforced, thereby minimizing

 Holmes’s potential exposure to the virus. See id. This factor weighs in favor of Holmes’s

 continued detention.

        Finally, Holmes’s release to home confinement would increase the risk of others

 contracting COVID-19. As other courts have recognized, “‘[a] defendant who is unable to comply

 with conditions of release poses potential risks to law enforcement officers who are already tasked

 with enforcing shelter-in-place orders in many cities and counties, pretrial services officers who

 come into contact with the defendant for supervision, and others if that individual is taken back

 into custody.’” Id. (quoting Clark, 2020 WL 1446895, at *7); see also United States v. Aiad-Toss,

 No. 19-00521, 2020 WL 1514482, at *2 (N.D. Ohio Mar. 30, 2020) (noting that releasing a

 defendant to home detention and electronic monitoring unduly burdens pretrial services officers,

 who must perform installation and monitoring). Holmes’s history of probation violation and


 3
   Indeed, Saginaw recently declined to admit a man who displayed COVID-19 indicators and is
 limiting its intake of new detainees to new arrests for violent crimes. See MLive Saginaw and Bay
 City News, available at https://www.mlive.com/news/saginaw-bay-city/2020/04/man-not-
 admitted-to-saginaw-county-jail-after-displaying-coronavirus-symptoms.html (last visited Apr.
 10, 2020).
                                                  12
Case 2:20-cr-20095-MAG-APP ECF No. 20 filed 04/17/20                     PageID.155      Page 13 of 14


 nonappearance renders these concerns all the more troubling. Additionally, Holmes’s release may

 increase the risk of infection to the family members with whom he would reside. See Dodd, 2020

 WL 1547419, at *3. Consequently, this factor likewise favors Holmes’s continued detention.

           In sum, these factors do not demonstrate that Holmes’s pretrial release is warranted in light

 of the risks presented by the COVID-19 pandemic.

           F. Preparation of a Defense

           Holmes also contends that the preparation of his defense has been hampered because

 Saginaw has suspended attorney visitation and because phone calls are not entirely private. Def.

 Reply at 17. But Saginaw reports that attorneys may visit with inmates via the facility’s

 teleconference device. Gov’t Resp. at 16. Indeed, prisons are obligated to permit unmonitored

 calls with legal counsel. Title 28 C.F.R. § 540.102 provides that prison “[s]taff may not monitor

 an inmate’s properly placed call to an attorney. The Warden shall notify an inmate of the proper

 procedures to have an unmonitored telephone conversation with an attorney.” And while Holmes

 states generally that phone calls are not entirely private, he does not specifically allege that he has

 requested privacy to place an unmonitored call to his attorney—or that such a request has been

 denied.

           Further, there is no evidence that the preparation of Holmes’s defense is being hampered

 by the visitation restrictions. As argued by the Government, this case is straightforward and

 involves less than thirty pages of discovery regarding Holmes’s escape from the RRC and

 subsequent arrest in Charleston, West Virginia. Gov’t Resp. at 14. Additionally, the Government

 asserts that it has presented Holmes with a Rule 11 plea agreement, and that the parties agree on

 all but one issue relative to the plea. Id. at 8-9. Accordingly, the limitations on attorney visitation

 are not sufficient grounds justifying Holmes’s pretrial release.

                                                    13
Case 2:20-cr-20095-MAG-APP ECF No. 20 filed 04/17/20                    PageID.156      Page 14 of 14


                                        III. CONCLUSION

        For the reasons discussed above, the Government has proved by clear and convincing

 evidence that Holmes presents a danger to the community and by a preponderance of the evidence

 that he presents a risk of flight. It has, therefore, met its burden of establishing that no condition

 or combination of conditions could reasonably assure the safety the community and his appearance

 in court. Accordingly, the Court finds that Holmes must remain detained pending trial. Holmes’s

 motion for pretrial release (Dkt. 14) is denied.

        SO ORDERED.

 Dated: April 17, 2020                                   s/Mark A. Goldsmith
        Detroit, Michigan                                MARK A. GOLDSMITH
                                                         United States District Judge




                                                    14
